Title: To George Washington from William Gordon, 4 February 1786
From: Gordon, William
To: Washington, George



My Dear Sir
Jamaica Plain [Mass.] Feby 4. 1786

The last week I had the pleasure of seeing Genl Lincoln, from whom I learnt, that You had been so obliging as to send me trees by his vessel, put into a tub or tubs with earth, to preserve them, till the season admits of their being planted. Your Excellency will be pleased to receive my most hearty thanks for this fresh proof of friendship. Believe I shall make an offer of them to Genl Lincoln, as I am about returning to my native country, should an opportunity offer the ensuing April, & my affairs be so far settled as to admit of my going so soon. I should plant them about my present dwelling, did I see any prospect of a successor’s being settled with the people; the want of which is no small affliction to me. When at London I design going to the press so as to allow of the History’s being finished & received by the subscribers the next May twelvemonth at farthest, indeed by the first spring ships of 87. I shall do myself the honour of writing to you, after I am safely arrived with my family, should it please God so to favour us. As I may possibly have something at one time or other to communicate, which I would wish to conceal from every one but yourself, I propose sending you a Cypher the next week, & if you approve of it let Cornwallis be the key, which keep secret in your own breast. Mrs Gordon joins in best regards to your Excellency, your Lady, my young friend, Mr & Mrs L. Washington & others, with Dear Sir Your sincere friend & very humble servant

William Gordon



May I request your presenting my respects to my good friend Mr Roberbeau & family, & acquainting him with my intention of sailing for Europe shortly, that he may double his kindness by forwarding the subscriptions to the utmost. Mean to write to him, time enough to admit of my receiving an answer on this side the Atlantic.

